Citation Nr: 1135900	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of hepatitis.

2. Entitlement to service connection for vision problems, to include cataracts.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In November 2008, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In the October 2009 remand, the Board remanded issues of entitlement to service connection for left knee, left hip, and right hip disorders.  These claims were granted by the RO in a July 2011 rating decision; therefore, they are no longer before the Board for adjudication.


FINDINGS OF FACT

1. Evidence added to the record since the prior final denial in December 1979 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for residuals of hepatitis.

2. The medical evidence of record does not demonstrate a current disability that is a residual of hepatitis. 
3.  A vision disorder, including cataracts, were not present in service or shown to be causally or etiologically related to a disease, incident, or injury in service.


CONCLUSIONS OF LAW

1. The December 1979 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Residuals of hepatitis was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A vision disorder, including cataracts, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to request that the Veteran identify any additional VA or private treatment he has received and to schedule a VA eye examination.  The Veteran was issued a letter in March 2010 that asked that he report and authorize release, if necessary, of any additional treatment records, to which he responded negatively.  The VA examination was conducted in June 2011.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the October 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the service connection claim for residuals of hepatitis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  
 
With regard to the service connection claims, the VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in November 2005 and April 2006, prior to the initial unfavorable AOJ decision issued in July 2006 and August 2007.  An additional letter was sent in October 2009.

The Board observes that the pre-adjudicatory VCAA notice November 2005 was relevant to both claims on appeal, whereas the April 2006 letter was relevant to only the Veteran's hepatitis claim.  Both letters informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, only the April 2006 and October 2009 letters provided notice as to disability ratings and effective dates.  The Board acknowledges the defective timing of this notice with respect to the vision disorder claim, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  However, as the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of February 2006, March 2006, April 2010 and June 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The June 2011 VA examiner also offered an opinion that was supported by a rationale based on all the available evidence.  The Board observes that only the June 2011 VA examiner provided an etiological opinion; however, the lack of an opinion does not render the February 2006, March 2006, or April 2010 VA examinations wholly inadequate.  To the extent they provide information and details related to the Veteran's current diagnoses and state of disability, they are available for consideration.  There is nothing to suggest that either the findings or opinion presented is not sufficiently based in the facts of the case or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion relevant to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. New and Material Evidence

The Veteran contends that he suffers from disability due to hepatitis that he contracted in service.  Thus, he contends that service connection is warranted for residuals of hepatitis.

In a December 1979 rating decision, the RO denied the claim of entitlement to service connection for residuals of hepatitis on the basis that the Veteran did not have a current disability.  The Veteran did not appeal this decision.  Thus, the December 1979 decision is final.  38 U.S.C § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed a claim in November 2000, which he then abandoned when he provided no further information in response to request for information.  See 38 C.F.R. § 3.158(a) (2010).  He filed his current claim to reopen in September 2005; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final December 1979 rating decision, the Veteran has submitted additional VA treatment records and personal statements.  Additionally, there is a March 2006 VA examination report of record.  The Board finds that there is evidence that is both new and material to the claim.

Specifically, at the time of the December 1979 decision, the Veteran's service treatment records were of record, as well as evidence post-service treatment evidence and the report of a November 1979 VA examination.  None of the competent evidence at that time established that the Veteran had a disability associated with hepatitis.  However, November 2002 VA treatment records reflected elevated liver function tests, which at least suggest the presence of a liver disorder that could be due to hepatitis infection, as discussed by the March 2006 VA examiner.  Therefore, the Board concludes that this evidence is neither cumulative nor redundant of the evidence of record in December 1979 and raises a reasonable possibility of substantiating the claim by addressing the deficiency of a current disability. 

As such, the Board finds that evidence received subsequent to the RO's December 1979 decision is both new and material and that the requirements to reopen the claim of entitlement to service connection for residuals of hepatitis have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for residuals of hepatitis is granted.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, myopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran contends that he has residuals of hepatitis associated with in-service infection, and a vision disorder that is related to a bout of meningitis during service.  Therefore, he contends that he is entitled to service connection for residuals of hepatitis and a vision disorder.

First, with regard to the hepatitis claim, although the evidence of a possible current disability was sufficient to reopen the claim, the Board finds that it does not, in fact, demonstrate that such disability exists.  The Veteran's liver function tests have been documented by the March 2006 VA examiner as elevated in September 2002; however, subsequent to discontinuation of various medications, the tests returned to normal by November 2002.  No diagnosed liver disorder was associated with the liver function tests and no other reference to a potential disorder is noted in treatment records.  Thus, the competent evidence still does not reflect a current disability with respect to this claim.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Initially, the Board observes that the record, including the June 2011 VA examination, identifies several current disorders of the eyes exhibited by the Veteran, including refractive error and presbyopia, cataracts, and mild dry eye.  Therefore, the Board finds that the Veteran has a current diagnosis with regard to this claim.  The Board notes that mild hypertensive retinopathy was also diagnosed, but is already subject to service connection.

Additionally, the Veteran's service treatment records confirm that he was treated for aseptic meningitis in August 1972.  Residual blurriness of vision was also documented at the time.  However, the service treatment records do not reflect any complaint, treatment, or diagnosis related to a specific disorder of the eyes. 

Moreover, the competent evidence does not establish a relationship between the Veteran's current eye disorders and his military service.  The June 2011 VA examiner reviewed the claims file and examined the Veteran and concluded that none of the aforementioned eye disorders are causally or etiologically related to the Veteran's military service.  In forming these opinions, the examiner stated that he reviewed the medical literature and based on that, medical records, and his clinical knowledge, the Veteran's refractive error and presbyopia, cataracts, and mild dry eye are not caused by or related to meningitis.  

Outside of his own arguments, the Veteran has not provided evidence contradictory to the VA examiners opinion.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to his perceived loss of vision, as well as any discomfort he might experience from a disorder such as dry eye.  However, he lacks the knowledge necessary to relate any of his eye disorders to his in-service meningitis.  Thus, the record presents no competent opinion in favor of the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection residuals of hepatitis and a vision disorder.  Therefore, his claims must be denied.
 

ORDER

New and material evidence having been received, the claim to reopen a claim of 

entitlement to service connection for residuals of hepatitis is granted.

Service connection for residuals of hepatitis is denied.

Service connection for a vision disorder, including cataracts, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


